DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Seager (applicant’s representative) on 2/19/2021.
*Note – unlisted claims remain unchanged from the filing of 2/4/2021
The application has been amended as follows: 
Claim 1. (Currently Amended) A medical device, comprising:
a framework including a first end region, a second end region and a medial region extending therebetween,
wherein the first end region and second end region each comprising a first wire portion and a second wire portion,

a biodegradable tissue ingrowth member extending over at least a portion of the framework, 
wherein the biodegradable tissue ingrowth member is configured to promote tissue ingrowth thereupon, and wherein the tissue ingrowth is configured to seal an opening in a heart.
Claim 3. (Currently Amended) The medical device of claim 1, wherein the members of the first and second end regions extend circumferentially around a longitudinal axis of the framework.
Claim 4. (Currently Amended) The medical device of claim 3, wherein the spiral shaped member of the first end region forms a first aperture within the first end region and the spiral-shaped member of the second end region forms a second aperture within the second end region and wherein the framework is configured to permit a medical device to pass through the first aperture and the second aperture.
Claim 11. (Currently Amended) An occlusion device for sealing an opening in a heart, comprising: 
a scaffold including a first support member, a second support member and a connecting member extending therebetween,
wherein the first support member and second support member each comprising a first wire portion and a second wire portion, 
wherein the first wire portion and the second wire portion spiral in parallel to one another and
3a fabric pouch extending over a least a portion of the scaffold, 
wherein the fabric pouch is configured to promote tissue ingrowth thereupon, and whereby the tissue ingrowth is configured to seal an opening in the heart.
Claim 14. (Currently Amended) The occlusion device of claim 11, wherein the spiral-shaped member of the first support member forms a first aperture within the first support member and the spiral-shaped member of the second support member forms a second aperture within the second support member and wherein the scaffold is configured to permit a medical device to pass through the first aperture and the second aperture.  
Claim 18. (Currently Amended) A method of occluding an opening in a heart, the method comprising: 
advancing an occlusion device to a position adjacent the opening, wherein the occlusion device includes: 
a framework including a first end region, a second end region and a medial region extending therebetween, 
4wherein the first end region and second end region each comprising a first wire portion and a second wire portion, wherein the first wire portion and the second wire portion spiral in parallel to one another and 
a biodegradable tissue ingrowth member extending over at least a portion of the framework; 
wherein the biodegradable tissue ingrowth member is configured to promote tissue ingrowth thereupon, and wherein the tissue ingrowth is configured to seal an opening in a heart;
deploying the first end region on a first side of the opening; 
deploying the second end region on a second side of the opening opposite the first side.  

Election/Restrictions
Claims 1-8, 10-12, 14, 15, 17, 21-23 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8, 10-12, 14, 15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Amin et al (US 2013/0041404) in view of Jayaraman (US 2002/0010481). Amin et al discloses an occlusion device for sealing an opening in a heart comprising a frame having a first circular end region (214) and a second circular end region (216) connected by a medial region (222), a biodegradable tissue ingrowth member (238) extending over the frame for promoting tissue ingrowth.  Jayaraman teaches two end regions of a closure device (150) each having a singular spiral (154) (Figs. 23a-23c).  However, since the spirals in each region of Jayaraman are singular, the prior art of record does not disclose or fairly suggest either singly or combination the claimed framework (of claim 1) or scaffold (of claim 11) having the first end region/first support member and the second end region/second support member each having a spiral-shaped member made up of two wire portions that spiral in parallel to one another as seen in Fig. 3 of Applicant’s invention wherein a first wire portion (230a) and second wire portion (230b) of each end region/support member spirals in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rowe (US 2016/0338706) teaches it is old and well known in the art for a biodegradable tissue ingrowth member to biodegrade after an opening in the tissue has been sealed (healed) ([0007], [0045], [0052], [0061]).
Forbes (US 2017/0035434) teaches a septal closure device ([0061]) having a spiral-shaped member that has two ends spiraling in different directions about a longitudinal axis (Figs. 4A, 4B; [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M SHI/Primary Examiner, Art Unit 3771